The motion to amend the record and to grant reargument is referred to the court that rendered the decision on the appeal. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ. Motion to amend record granted. Motion for reargument granted, and on reargument the decision of tills court handed down on November 19, 1937 [252 App. Div. 874], is adhered to for the additional reason that petitioner has not shown that his employment was legal in its inception. (Palmer v. Board of Education, 276 N. Y. 222, 225.) Present — Hagarty, Carswell, Davis, Johnston and Adel, JJ.